DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phang et al. (U.S. Patent Application Publication 2014/0337749) in view of Ellis et al. (U.S. Patent Application Publication 2003/0020744).
	Referring to claim 1, Phang discloses a display apparatus comprising a receiver (see Figures 1-2) configured to communicate with a server (see Paragraph 0165).
	Phang also discloses a display comprising a screen on which an image is displayable (see Figure 12C).
	Phang also discloses based on obtaining a property value for each of a plurality of content items (channel) obtain two or more content items for displaying on the screen based on the property value for each of the plurality of content items (see the content items in the program guide 1271 in Figure 12C and Paragraph 0165 for receiving display information (property values) that determine what content items are displayed in Figure 12C).
	Phang also discloses control the display to display the obtained content items to be arranged at positions along an axis on the screen, each of the identified positions of the obtained content items corresponding to the property value for each of the obtained content items along the axis (see Figure 12C and Paragraph 0227 for displaying the date/time on an x-axis and placing a content item in the program guide according to the date/time property value).
	Phang fails to teach based on updating the property value for each of the plurality of content items according to a change in the property value of at least part among the plurality of content items, reobtain two or more content items based on the updated property value for each of the plurality of content items and rearrange the reobtained content items at positions corresponding to the updated property value for each of the reobtained content items along the axis on the screen.
	Ellis discloses that based on updating the property value for each of the plurality of content items according to a change in the property value of at least part among the plurality of content items, reobtain two or more content items based on the updated property value for each of the plurality of content items and rearrange the reobtained content items at positions corresponding to the updated property value for each of the reobtained content items along the axis on the screen (see Figure 15, Figures 16a-16c and Paragraphs 0093-0097 for selecting a profile and scope containing a plurality of property values, which rearrange the program listings by reobtaining two or more content items (Seinfeld and My Stepmother is an Alien) for display based on the updated profile and scope selected by the user).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide, as taught by Phang, to include the property value updating functionality, as taught by Ellis, for the purpose of providing enhanced program guide features not provided by conventional set-top-box-based or client-server-based program guides (see Paragraph 0005 of Ellis).

	Referring to claim 2, Phang also discloses that the processor is configured to identify property values respectively corresponding to properties on a plurality of axes, and arrange the plurality of content items at positions on the screen based on the identified property values (see Paragraphs 0080 and 0187-0188 for the Cubic GUI items being positioned along an X, Y and Z axis, wherein each item represents content that can be viewed by a user and Figure 12 and Paragraph 0227 for arranging the channels in the program guide according to the selected GUI cube).

	Referring to claim 3, Phang also discloses that the processor is configured to adjust a display state of a respective content item, based on a property value about another property other than the property value (see Paragraph 0190 for adjusting the display state of the content items in the GUI using a behavior patter of a current user of the system that has logged in and further Figure 12C and Paragraph 0227 for adjusting the program guide based on different GUI cube selected or a different/second time when a different GUI cube has been selected).

	Referring to claim 4, Phang discloses wherein the display state of the respective content item comprises at least one of emphasis, highlight, color, transparency, size, or chroma of a respective content item (see Paragraph 0082).

	Referring to claim 5, Phang also discloses that the processor is configured to adjust a display state of an area of the respective content item that is adjacent to an edge of the screen based on a truncated part of the content item over the edge of the screen (see Paragraph 0082 and Figure 12C and Paragraph 0227 for the user having the option of selecting the CGV Channel GUI cube 1267, which would adjust the display state of the program guide to include the content items available for that channel).

	Referring to claim 6, Phang also discloses that the processor is configured to increase transparency of the area of the content item adjacent to the edge as getting closer to the edge (see Paragraph 0082 for increasing the transparency/translucency of the GUI items the closer to the left wall they are positioned).

	Referring to claim 8, Phang also discloses a microphone configured to receive a user utterance, wherein the processor is configured to recognize one or more words see Paragraphs 0109-0110 and 0172-0173).

	Referring to claim 9, Phang also discloses that the processor is configured to compare and identify the plurality of words included in the utterance with the plurality of content items in the sequence until the one content item is identified among the plurality of content items (see Paragraphs 0109-0110 and 0172-0173).

	Referring to claims 12-15, see the rejection of claims 1-3 and 5, respectively.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phang et al. (U.S. Patent Application Publication 2014/0337749) in view of Ellis et al. (U.S. Patent Application Publication 2003/0020744) in further view of Thompson et al. (U.S. Patent No. 9,980,007).
Referring to claim 7, Phang and Ellis disclose all of the limitations of claim 1, but fail to disclose that the processor is configured to store the plurality of content items given with serial numbers in a cache, and rotate and display the plurality of content items on the screen in order of the serial number every predetermined period of time.
	Thompson discloses that the processor is configured to store the plurality of content items given with serial numbers in a cache, and rotate and display the plurality of content items on the screen in order of the serial number every predetermined period of time (see Figure 5 and Column 8, Lines 11-22 for storing the information received from the server and step 445 in Figure 4, Column 7, Lines 29-33 and Column 3, Line 66 through Column 4, Line 14 and Column 4, Lines 53-61 for receiving a favorite channel list, which contain channel/serial numbers for each content item in the programming guide (Figure 3A), which are stored in the client for display to the viewer, wherein the user can use option 330 in Figure 3A to rotate the listings to favorite set of program listings (Column 6, Lines 1-16), wherein the favorite program lists correspond to a period of time from 8:30am to 11:00am).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface, as taught by Phang and Ellis, using the favorite programming list functionality, as taught by Thompson, for the purpose of providing generation and dynamic updating of a personalized programming guide (see Column 2, Lines 43-45 of Thompson).



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Phang et al. (U.S. Patent Application Publication 2014/0337749) in view of Ellis et al. (U.S. Patent Application Publication 2003/0020744) in further view of Thompson et al. (U.S. Patent No. 9,980,007).
Referring to claim 10, Phang and Ellis disclose all of the limitations of claim 1, but fail to disclose that the processor is configured to receive information of the two or more content items from the server every preset period of time.
Schein discloses a processor is configured to receive information of the two or more content items from the server every preset period of time (see Column 10, Lines 15-47).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface, as taught by Phang and Ellis, using the favorite programming list functionality, as taught by Schein, for the purpose of providing easy access to a wide range of functionality through the combination of a limited number of user interactions (see Column 1, Lines 56-58 of Schein).

Referring to claim 11, Phang and Ellis discloses all of the limitations of claim 1, but fail to disclose that the processor is configured to adjust at least one of a width or length of a respective content item displayed on the screen based on the number of content items received per unit time.
see Figure 7 for the program listings being adjusted based on length according to the number of content items being broadcasted between the times of 7:00pm and 8:00pm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface, as taught by Phang and Ellis, using the block transmission functionality, as taught by Schein, for the purpose of providing easy access to a wide range of functionality through the combination of a limited number of user interactions (see Column 1, Lines 56-58 of Schein).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


September 8, 2021